Citation Nr: 1403408	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating prior to July 12, 2013 and an initial rating in excess of 10 percent from July 12, 2013 for residuals, fracture, right ankle (right ankle fracture).

Entitlement to an extraschedular rating for the service-connected residuals, fracture, right ankle (right ankle fracture).


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2009 to August 2010. 

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted service-connection and assigned a temporary rating of 100 percent disabling, effective August 26, 2010, and, thereafter, assigned a non-compensable disability rating, effective October 1, 2010.

Notably, during the pendency of the appeal, the RO, in an August 2013 rating decision, increased the Veteran's disability rating from non-compensable to 10 percent disabling, effective from July 12, 2013.  As such, the issue is as stated on the cover page of this decision.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, the Veteran is currently employed and, thus, TDIU does not apply.

Entitlement to an extraschedular rating for the service-connected residuals, fracture, right ankle (right ankle fracture)is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  From October 1, 2010 to July 12, 2013, the Veteran's service-connected ankle disability more closely approximated moderate limitation of motion.

2.  At no time during the appeal period were the residuals of a right ankle fracture shown to have been manifested by marked limitation of motion.


CONCLUSION OF LAW

1.  A 10 percent rating is warranted from October 1, 2010 to July 11, 2013 for residuals of a right ankle fracture.  38  U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5003, 5271 (2013).

2.  From October 1, 2010, a rating in excess of 10 percent is not warranted for residuals of a right ankle fracture.  38  U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the Veteran's higher initial rating claim for residuals of a right ankle fracture, the Board notes that the claim is a "downstream" element of the RO's grant of service connection.  For such downstream issue, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In April 2011, VA notified the Veteran of the information and evidence needed to substantiate the initial claim of service connection.  Given the foregoing, the Board finds that the duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, VA and private medical evidence, and the Veteran's contentions.  The Veteran was afforded VA examinations in August 2011 and July 2013 in conjunction with his claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criterion

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

It is noted that where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also, Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

III.  Factual Background

The Veteran's STRs note a right ankle fracture occurred in February 2010.

In August 2010, outpatient notes from Coordinated Health indicate the Veteran reported persistent pain and discomfort in his right ankle with activities.  The examiner determined the Veteran had no soft tissue tenderness.  Pain was reported with palpation along the course of the distal fibula.  No pain was reported over the medial malleolus.  There was no pain reported on range of motion (ROM).  Thereafter, an x-ray showed a fracture and some deformity in the right ankle.  The Veteran then underwent right ankle surgery.

The Veteran returned to Coordinated Health for monthly follow-up appointments from September 2010 to December 2010.  In September 2010, the Veteran had no pain or tenderness in the fibula and ROM was non-painful.  

Coordinated Health outpatient notes from October 2010 state the Veteran's ROM was within normal limits and he was experiencing pain in his right ankle.  Muscle and tendon strength was 4+/5 in all directions.  The right calf was soft and non-tender.  Both the Pratt and Holman's sign were negative.

In November 2010, the Coordinated Health examiner found no visual ankle abnormalities and no bony tenderness with palpation.  The Veteran reported some heel pain when running.

December 2010 Coordinated Health outpatient notes indicate the Veteran was cleared to return to full time work and sporting activities with no limitations.

In August 2011, the Veteran was afforded a VA examination in conjunction with his claim.  The claims file was provided for the examiner to review.  The examiner noted the Veteran's symptoms of pain, stiffness, limited motion, and swelling in the right ankle.  The Veteran reported prolonged standing caused flare-ups to occur weekly for 1-2 days with severe pain.  He also reported resting as a means of alleviation.  No additional limitation of motion or other functional impairments were found.  The Veteran had normal gait and normal muscle strength in the upper and lower extremities bilaterally.  The examiner determined there was no joint swelling, effusion, tenderness, laxity, prosthesis, ankylosis or other joint abnormalities.  Right ankle dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees with no evidence of pain on motion during the first testing or after three repetitions.  No additional limitations of motion were found after repetitive testing.  The examiner noted a linear scar over the lateral aspect of the right ankle.  The examiner noted a history of a distal tibia/fibula fracture in the right ankle.  Bilateral ankle and plantar reflexes were normal.  Bilateral ankle dorsiflexion, plantar flexion, and great toe extension were normal.  The examiner noted that the Veteran was employed as a police officer, a position he'd held for the last 10-20 years.  He also noted that the Veteran's ankle surgery caused him to refrain from working for 26 weeks.  The examiner found that the Veteran's right ankle fracture had no effects on his daily activities or occupation resulting in work problems.

In his January 2012 timely appeal, the Veteran stated that his pain was increasing.  He reported being told by Coordinated Health that "the pain is due to arthritic onset caused by the trauma and delayed surgical intervention."  He also stated that the pain affects his job as edema and pain hinder him from performing his job efficiently.

In his January 2013 substantive appeal, the Veteran reiterated his continuing pain, arthritic onset, and the effects his ankle disorder has on his employment.

In July 2013, the Veteran was afforded an additional VA examination for his right ankle.  The examiner reviewed the claims file.  The Veteran reported experiencing continued pain and receiving cortisone injections.  Flare-ups were reported as occurring 4-5 times per week and lasting for several hours after standing for 2-3 hours.  Right ankle plantar flexion was to 35 degrees with painful motion at 0 degrees.  Right ankle dorsiflexion was to 10 degrees with painful motion at 0 degrees.  Left ankle plantar flexion and dorsiflexion was normal with no evidence of painful motion.  Bilaterally, results remained the same after repeated testing.  No additional limitations were found after the ankles were repeatedly tested.  Functional loss in the right ankle was noted as weakened movement, excess fatigability, pain on movement, interference with sitting, standing and weight bearing, and clicking.  Muscle strength in the plantar flexion and dorsiflexion were determined to be normal.  There was no laxity found in the anterior drawer test or talar tilt test.  The examiner noted no total ankle joint replacement had been performed.  Residual signs/symptoms of the Veteran's right ankle surgery were reported as scarring, pain, clicking, and difficulty with prolong standing.  A non-painful scar was noted.  The examiner noted the Veteran does not use any assistive devices.  X-rays from July 2010 and 2013 were reported.  July 2010 x-rays showed healing bimalleolar factures and July 2013 x-rays showed a fixation plate and screws through the distal fibular shaft with no acute factures.  The examiner determined that the Veteran's right ankle disorder impacts his ability to work due to pain, difficulty with prolonged standing, and preventing him from running.  

In an August 2013 statement, the Veteran reiterated that the delayed healing of his ankle continues to cause him pain and tenderness.

IV.  Analysis

The Veteran seeks higher ratings for his service-connected right ankle fracture.  His right ankle fracture is currently rated at 0 percent from October 1, 2010 to July 11, 2010 and 10 percent disabling from July 12, 2013 under Diagnostic Code 5271.

To warrant entitlement to the next higher (20 percent) rating there must be marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that the evidence more nearly approximate moderate limitation of motion.  Although medical evidence failed to show limitation of motion of the right ankle on examination, the Board finds credible the Veteran's report of having some limitation of motion and pain of the ankle.  The Board also finds credible the Veteran's report that he was told that he had arthritis in the right ankle joint.  As such, the Board finds that a 10 percent rating under 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5271 is warranted from October 1, 2010 to July 11, 2013.

The Board, however, finds that a rating in excess of 10 percent is not warranted for any period during the appeal process.  A review of the record found no evidence that the Veteran's residuals of a right ankle fracture have been manifested by marked limitation of motion, so as to warrant the next higher (20 percent) rating under Code 5721.  Notably, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Here, the Veteran exhibited full range of motion in August 2011 VA examination.  The July 2013 VA examination found dorsiflexion was to 10 degrees, and plantar flexion was to 35 degrees.  These findings are more consistent with moderate rather than marked limitation of motion.  Moreover, testing of muscle and tendon strength and ankle reflexes has consistently returned normal results.  As such, the Board has determined the Veteran is properly rated at 10 percent disabling.

The Board has considered other codes pertaining to the ankle.  While stiffness was noted in the record, the ankle is not ankylosed so as to warrant a rating under Code 5270.  There is no evidence of malunion or astragalectomy so as to warrant higher ratings under Codes 5272, 5273, and 5274, respectively.  See 38 C.F.R. § 4.71a. 

Additional factors that could provide a basis for an increase have also been considered.  The evidence of records consistently notes pain in the right ankle.  However, there is no evidence, including testing on VA examination, which finds that the Veteran's range of motion is further limited by pain, weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In sum, the evidence supports a higher rating of 10 percent prior to July 12, 2013; 



      CONTINUE ON THE NEXT PAGE

however, the preponderance of the evidence is against a rating in excess of 10 percent for the entire appeal period.


ORDER

An initial disability rating of 10 percent is warranted effective October 1, 201 for residuals of a right ankle fracture.

An initial rating in excess of 10 percent for residuals of a right ankle fracture is denied.


REMAND

The Board notes that the Veteran claims that his service-connected right ankle disability impacts his ability to perform his job as a policeman.  The Veteran reported that his service-connected right ankle disability caused pain, and clicking.  He stated that his service-connected right ankle prevents him from being able to run or to stand for prolonged periods of time and that this interferes with his ability to perform his job.  The Board finds that referral for extraschedular consideration is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).
In light of the foregoing, the claim for an extraschedular rating is REMANDED to the agency of original jurisdiction.

1.  Refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the Veteran is entitled to an extraschedular rating.  

2.  After completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


